Citation Nr: 1818946	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-11 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 10 percent for a bilateral hearing loss disability.  

2.  Entitlement to an effective date earlier than October 2, 1965, for the award of service connection for a left ear hearing loss disability with a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from October 1962 to October 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2015 and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In the March 2016 rating decision, the RO effectuated a grant of service connection for a right ear hearing loss disability, effective June 16, 2015, the date of claim, and assigned a 10 percent evaluation for bilateral hearing loss.  Given this award, the issue properly on appeal is entitlement to an evaluation in excess of 10 percent for a bilateral hearing loss disability.  Clemons v. Shinseki, 23 Vet. App. 1, (2009).

In February 2018, the Veteran was provided a videoconference hearing before the Board.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Throughout the applicable period, the Veteran had hearing loss in the right ear with a numeric designation of I and hearing loss in the left ear with a numeric designation of XI.

2.  On record at his February 2018 Board hearing, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to an effective date earlier than October 2, 1965, for the award of service connection for a left ear hearing loss disability with a 10 percent evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a bilateral hearing loss disability have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2017).

2.  With respect to the issue of entitlement to an effective date earlier than October 2, 1965, for the award of service connection for a left ear hearing loss disability with a 10 percent evaluation, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation of Bilateral Hearing Loss

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran's claim was filed as a Fully Developed Claim (FDC).  The notice that accompanies the FDC form informs a veteran what evidence is required to substantiate a claim, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings.  See VA Form 21-526EZ.

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.
The Veteran was provided a hearing before the undersigned VLJ in February 2018.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of hearing impairment range from zero to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  Tables VI and VII are used to calculate the rating to be assigned. 38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In September 2015 the Veteran was afforded a VA examination.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
55
65
LEFT
105+
105+
105+
105+
105+

Pure tone averages were 50 for the right ear and 105 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of CNT (could not test) for the left ear.  The audiological examiner addressed the functional effect of the Veteran's hearing loss by noting the Veteran's reports of difficulty hearing, understanding and conversing, particularly on the left side.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).  

The Veteran asserts that he is warranted at least a 20 percent evaluation for his bilateral hearing loss disability.  At his hearing, his representative asked that each ear be considered under the regulations pertaining to exceptional patterns of hearing impairment, which would result in a 20 percent evaluation.  See 38 C.F.R. § 4.86.  

Here, the Veteran's left ear is certainly subject to consideration as an exceptional pattern of hearing because the pure tone threshold at each of the four specified frequencies is 55 decibels or more.  However, regardless of what table (Table VI or Table VIa) is applied to the left ear hearing loss disability, the left ear is assigned a numeric designation of XI, which is the highest designation provided under either table.  

The Veteran's right ear is not subject to consideration as an exceptional pattern of hearing.  The applicable regulations clearly state that "[e]ach ear will be evaluated separately."  See 38 C.F.R. § 4.86(a), (b).  Here, the VA audiometrics for the right ear do not demonstrate an exceptional pattern of hearing.  Thus, although the left ear hearing loss disability is subject to consideration as an exceptional pattern of hearing, the right ear hearing loss disability is not.  When the audiometrics from this ear are applied to Table VI, a numeric designation of I results.

An evaluation in excess of 10 percent is not warranted.  As explained above, when the audiometrics are applied to the appropriate tables under 38 C.F.R. § 4.85, a numeric designation of I results for the right ear, and a numeric designation of XI results for the left ear.  These numerical designations, when applied to 38 C.F.R. § 4.85 Table VII, yield a 10 percent, but no greater, evaluation for the bilateral hearing loss disability.  Accordingly, an evaluation in excess of 10 percent is not warranted.  Hart, supra.  

Dismissal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As reflected in the transcript of the February 2018 Board hearing, the appellant withdrew his appeal with respect to the issue of entitlement to an effective date earlier than October 2, 1965, for the award of service connection for a left ear hearing loss disability with a 10 percent evaluation; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect thereto and the appeal is therefore dismissed.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss is denied.  

The appeal is dismissed with respect to the claim of entitlement to an effective date earlier than October 2, 1965, for the award of service connection for a left ear hearing loss disability with a 10 percent evaluation.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


